Citation Nr: 1000594	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  02-12 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of infectious hepatitis.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
pancreatitis.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran had active service from September 1971 to August 
1973, and from September 1975 to September 1977. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision by the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Veteran was scheduled for a Board hearing; however, the 
record shows that he did not report to that hearing.  Thus, 
his request for a hearing is considered withdrawn.  See 38 
C.F.R. § 20.704 (2009). 

The Board remanded this case for further development in March 
2004, June 2006, and January 2009.  The case has now been 
returned for appellate adjudication.  


FINDINGS OF FACT

1.  The Veteran did not appeal a November 1994 rating 
decision, of which he was notified that month, that denied 
service connection for hepatitis and for pancreatitis.  

2.  The additional evidence presented since the November 1994 
rating decision taken together with evidence previously on 
file does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for hepatitis. 

3.  The additional evidence presented since the November 1994 
rating decision taken together with evidence previously on 
file does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for 
pancreatitis.  




CONCLUSIONS OF LAW

1.  The RO rating decision in November 1994 denying service 
connection for hepatitis and for pancreatitis became final.  
38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) 
(2009).  

2.  The new and material evidence, when considered with the 
old evidence, is not sufficient to reopen the claim for 
service connection for hepatitis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009). 

3.  The new and material evidence, when considered with the 
old evidence, is not sufficient to reopen the claim for 
service connection for pancreatitis.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO initially informed the Veteran of the VCAA by letter 
dated in April 2003 which informed him of the elements of a 
claim for service connection, i.e., disability during 
service, current disability, and a nexus between the two.  He 
was informed that because he had not appealed the original 
denial of service connection for hepatitis and for 
pancreatitis in November 1994 he had to submit new and 
material evidence.  

Thereafter, in March 2004 the Board remanded the case for the 
Veteran to be informed of a new definition of new and 
material evidence, and to obtain additional VA clinical 
records.  

The RO then sent the Veteran another letter, dated in April 
2004 explaining that he needed to submit new evidence which 
had not previously been considered and was not cumulative and 
which was material, i.e., relevant to the issue of service 
connection.  

The RO scheduled the Veteran for a VA examination, but the 
Veteran failed to report for that examination.  

The Board again remanded the case in June 2006 to provide the 
Veteran a corrective VCAA letter that contained a description 
of evidence that was considered material to the reopening of 
his claims and also for compliance with the holdings in Kent, 
Id., and Dingess, Id. (as to disability ratings and effective 
dates). 

The RO then provided the Veteran with another letter, dated 
in August 2006, which informed him that new and material 
evidence had to raise a reasonable possibility of 
substantiating the claims and could not be merely repetitive 
or cumulative.  He was informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtaining private medical records on his behalf.  

The Board again remanded the case in January 2009 to provide 
the Veteran notice of why his claims had been denied in 1994 
and which element to establish service connection had been 
insufficient at that time.  

The RO then sent the Veteran yet another letter, dated in 
March 2009, explaining that the claim for service connection 
for hepatitis had been denied in 1994 because of a lack of 
evidence of current residuals of infectious hepatitis, and a 
relationship of those residuals with his military service.  
Also, service connection had been denied for pancreatitis 
because of a lack of evidence of a relationship between his 
pancreatitis and his military service.  Thus, the new and 
material evidence required had to relate to these facts.  He 
was given examples of evidence which might be considered new 
and material.  He was again informed of the elements required 
to substantiate a claim for service connection and of the 
definition of new and material evidence.  He was also 
informed of the law and regulations governing the award of 
effective dates and disability ratings.  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim), aff'd Hartman v. Nicholson, 483 F.3d 1311, 
2007 WL 1016989 (C.A. Fed. 2007); and of Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims. 

The Veteran was afforded the opportunity to testify at a 
personal hearing in support of his claims but he failed to 
attend that hearing.  The RO has obtained the service 
treatment records and VA treatment records.  Indeed, 
throughout the process of several remands, additional VA 
outpatient treatment records have been obtained.  

Pursuant to the Board remands in 2004, 2006, and 2009, the 
Veteran was provided with notice compliant with Board remands 
and the RO obtained VA treatment records.  Accordingly, there 
has been compliance with the Board remands.  See Stegall v. 
West, 11 Vet. App. 268 (1998)). 

Moreover, the Veteran was scheduled for a VA examination as 
to his claims for service connection.  However, no 
examination was requested in the Board remands in connection 
with the applications to reopen.  This is because under the 
duty to assist, a VA medical examination or medical opinion 
is not authorized unless new and material evidence is 
presented, and that is not the case here.  See 38 C.F.R. 
§ 3.159(c)(4)(iii). 

As there is no indication that the Veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  

Background

The service treatment records show that the September 1971 
service entrance examination was negative for hepatitis and 
for pancreatitis.  

A January 1972 service clinical record shows that the sclera 
of the Veteran's eyes were icteric.  His liver was tender to 
palpation.  The impression was infectious hepatitis and he 
was to be, and was, admitted for hospitalization.  

A May 1972 service clinical record shows that the Veteran was 
released from hospitalization in March 1972.  He now had 
right upper quadrant pain.  In October 1972, his history of 
hepatitis was noted but he was found fit for mess duty.  

In March 1974 a medical history questionnaire in conjunction 
with examination for retention in the reserves noted that the 
Veteran had had infectious hepatitis in "1971" but there 
were no sequelae.  

On examination in July 1975 for entrance into active service 
an adjunct medical history questionnaire noted that the 
Veteran had had hepatitis in 1972 but had recovered.  

The September 1977 examination for service discharge was 
negative.  

A June 1994 VA outpatient treatment record noted that the 
Veteran had a history of right upper quadrant pain and that 
it was questionable whether alcohol aggravated it.  In July 
1994 he complained of right sided pain and feeling tired.  He 
had had a loss of appetite since 1972.  The assessment was 
pancreatitis secondary to alcohol.  

An August 1994 VA study revealed the Veteran's pancreas was 
normal in size and unremarkable.  There was a tiny, 7 mm., 
echogenic focus without associated shadowing, anteriorly, in 
the right lobe of the liver which was somewhat rounded in 
appearance.  This impression was that the finding as to the 
liver might likely represent a very small hepatic hemangioma.  
A follow-up ultrasound in 2 to 3 months might be of benefit 
in evaluating the stability of this lesion.  There was also 
an impression that the examination of the pancreas was 
unremarkable.  

An August 1994 VA outpatient treatment record noted that the 
Veteran was to be followed-up for alcohol associated 
pancreatitis.  

On VA examination in October 1994 it was noted that prior to 
the Veteran's inservice hospitalization for hepatitis he had 
been in field reconnoitering and had ingested considerable 
amount of dirty water, which had made him sick and caused him 
to vomit.  Within 10 days thereafter he developed infectious 
hepatitis, for which he was hospitalized in an isolation 
ward.  He had no recurrence during service.  He had not had 
any relapses since service.  In his current employment he had 
to take days off because of abdominal discomfort or distress.  
He had done some social drinking when he was younger but had 
quit alcoholic drinks five years ago.  It was noted that a 
1994 serum lipase enzyme study had been elevated but urine 
amylase studies were not abnormal.  On physical examination 
his liver was not palpable.  The pertinent diagnoses were 
acute infectious hepatitis in 1972; chronic pancreatitis, 
mild degree with elevated serum lipase; and liver hemangioma 
or "Harmartoma (by scan)" probably congenital.  

The Veteran was notified in November 1994 of a rating 
decision that month which denied service connection for 
hepatitis and for pancreatitis.  He did not appeal that 
decision.  

The Veteran applied to reopen the claim for service 
connection in November 2001.  

The additional evidence received includes VA clinical 
records.  A September 2001 VA clinical record noted that the 
Veteran had a history of pancreatitis in "1972."  He now 
drank 3 to 4 beers weekly.  A November 2001 ultrasound 
reflects that the 7 mm. lesion in the right lobe of the 
liver, found in August 1994, most likely represented an 
incidental cavernous hemangioma.  

A January 2002 VA Consultation note reflects that the Veteran 
had had vague right upper quadrant pain for possibly 20 
years.  He had a history of infectious hepatitis and 
pancreatitis in 1972.   

A February 2004 rating decision granted service connection 
for a hiatal hernia and assigned an initial noncompensable 
disability rating. 

Additional service treatment records were received in August 
2009.  Much of these pertain to the Veteran's inservice 
hospitalization in January 1972 for hepatitis.  An admission 
note stated that his symptoms had begun five days earlier 
with anorexia, malaise, right upper quadrant pain, and 
darkening of urine and tan bowel movements.  His urine had 
been positive for bile.  He had eaten cooked seafood but had 
no exposure to known cases of hepatitis.  There was no 
history of drug abuse and his last inoculation had been four 
months earlier.  He had not had any blood transfusions.  He 
symptomatically improved throughout his hospitalization.  In 
March 1972 he was discharged to full duty.  The final 
diagnosis was infectious hepatitis.  Progress notes and 
nursing notes of the hospitalization are on file. 

Reopening

The RO originally denied the claim of service connection for 
hepatitis and pancreatitis in November 1994.  It was found 
that although the Veteran was hospitalized during service for 
hepatitis, no current residuals of hepatitis were shown.  As 
to pancreatitis, the service treatment records were negative 
for pancreatitis and although a postservice VA examination 
found the Veteran's pancreas was normal, and the diagnosis 
was chronic pancreatitis of mild degree with elevated serum 
lipase, it was not shown to have been incurred or aggravated 
during service or to have manifested to a compensable degree 
with one year of separation from service. 

After the Veteran was notified of the adverse determination 
and of his procedural and appellate rights, he did not appeal 
the rating decision.  By operation of law, the rating 
decision, denying the original claims of service connection 
became final. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  

New and Material Evidence Claim

An unappealed rating decision is final based on the evidence 
then of record. 38 U.S.C.A. § 7105(c).  New and material 
evidence is required to reopen a previously denied claim. 38 
U.S.C.A. § 5108.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The ultimate weight 
to be accorded evidence is a question of fact that must be 
determined after the claim is reopened and based on all of 
the evidence on file. Id. at 513. 

The application to reopen the claim of service connection for 
hepatitis and pancreatitis was received at the RO in November 
2001.  

As to applications to reopen a previously denied claim 
received on or after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a). 

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  A showing of 
inservice chronic disease requires evidence of (1) a 
sufficient combination of manifestations for disease 
identification, and (2) sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  If 
not established, a showing of continuity of symptoms after 
service discharge is required.  Service connection may be 
granted for any disability diagnosed after discharge, when 
all of the evidence establishes it was incurred in service.  
38 C.F.R. § 3.303.    

Certain conditions, including endocrinopathies, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within 1 year after service.  This 
presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection requires that there be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The absence of any one element will 
result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006).  

Reopening Analysis

Hepatitis

The evidence on file in 1994 established that the Veteran was 
hospitalized for an acute episode of infectious hepatitis 
during service in 1972.  While he was treated during service, 
the evidence did not establish that there were chronic 
residuals of the inservice episode of hepatitis.  So, chronic 
inservice disability was not shown.  Also, the evidence at 
the time of the 1994 rating decision did not show the current 
existence of chronic residuals of hepatitis. 

The additional evidence since the 1994 rating decision does 
not show that the Veteran now has chronic residuals of 
hepatitis or that the inservice episode was anything more 
than acute and transitory, resolving without residuals.  

The Veteran's statements and testimony elaborating upon his 
inservice treatment for hepatitis also is not new and 
material because the fact that he was treated during his 
active service was already well established.  

The additional service treatment records are not new because 
it was already well established that he was treated for an 
acute inservice episode of hepatitis and these records are 
otherwise not material because they do not show that Veteran 
now has chronic residuals of hepatitis or that the inservice 
episode was anything more than acute and transitory. 

The additional VA outpatient treatment records reflect 
treatment for multiple nonservice-connected disabilities, and 
service-connected hiatal hernia but are not relevant to the 
question of the current existence of hepatitis or whether 
there were chronic residuals of hepatitis during service and, 
so, are not material.  

The additional evidence also does no more than confirm the 
existence of an anomaly of the liver which was shown by the 
evidence at the time of the 1994 rating decision and was 
determined to be a congenital abnormality, unrelated to 
military service.  

In determining whether a claim should be reopened the 
benefit-of-the-doubt standard does not apply.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).  Accordingly, in the 
absence of new and material evidence, the application to 
reopen the claim for service connection for hepatitis must be 
denied.  

Pancreatitis

The evidence on file in 1994 only established that the 
Veteran had pancreatitis in 1994, many years after service 
and there was not evidence of pancreatitis during service or 
that the pancreatitis in 1994 was in any way related to his 
military service.  

The additional evidence includes, among other notations, a 
VAOPT of September 2001 noted a history of pancreatitis in 
1972.  While taken at face value, this would appear to 
indicate that the Veteran had pancreatitis during service.  
However, upon a closer review of the record it is clear that 
this history is incorrect because it was not pancreatitis 
which the Veteran had in 1972 but, rather, hepatitis.  

Accordingly, the Board concludes that an incorrect clinical 
history can not be used to constitute new and material 
evidence.  Accordingly, the Board concludes that the 
additional evidence, even when viewed together with the old 
evidence, is not new and material for the purpose of 
reopening the claim for service connection for pancreatitis. 

In determining whether a claim should be reopened the 
benefit-of-the-doubt standard does not apply.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).  Accordingly, in the 
absence of new and material evidence, the application to 
reopen the claim for service connection for pancreatitis must 
be denied.  


ORDER

As new and material evidence has not been presented, the 
application to reopen the claims of service connection for 
hepatitis and for pancreatitis is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


